Filed with the Securities and Exchange Commission on December 28, 2012 1933 Act Registration File No. 333-78275 1940 Act File No. 811-09303 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 44 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 45 x (Check appropriate box or boxes.) KINETICS MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 555 Taxter Road, Suite 175 Elmsford, New York 10523 (Address and Zip Code of Principal Executive Offices) 1-800-930-3828 Registrant’s Telephone Number, including Area Code Leonid Polyakov 555 Taxter Road, Suite 175 Elmsford, New York 10523 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 It is proposed that this filing will become effective [] immediately upon filing pursuant to paragraph (b) [X] on January 1, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 44 to the Registration Statement of Kinetics Mutual Funds, Inc. (the “Company”) is being filed to incorporate any comments made by the Staff on Post-Effective Amendment 42 and to update any missing information and/or file updated exhibits to the Registration Statement. AdvisorClasses Table of Contents Summary Section 3 The Alternative Income Fund 3 Summary InformationAbout Purchases, Sales, Taxes and Financial Intermediary Compensation 9 Additional Information About the Fund’s Investments 10 The Alternative Income Fund 10 Additional Information About the Risks of Investing in the Fund 10 Portfolio Holdings Information 14 Management of the Fund and the Portfolio 14 Valuation of Fund Shares 15 How to Purchase Shares 17 How to Redeem Shares 18 Exchange Privilege 21 Distributions and Taxes 22 Distribution of Shares 24 Description of Advisor Classes 25 Unique Characteristics of the Fund Structure 27 Counsel and Independent Registered Public Accounting Firm 27 Description of Indexes 28 Financial Highlights 28 Table of Contents - Advisor Classes A and C Prospectus 2 SUMMARY SECTION THE ALTERNATIVE INCOME FUND Investment Objectives The primary investment objective of the Alternative Income Fund (formerly the Water Infrastructure Fund) is to provide current income and gains.The Alternative Income Fund seeks to obtain long-term growth of capital as a secondary objective.The Alternative Income Fund is the sole “feeder fund” to The Alternative Income Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Alternative Income Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page25 of the Fund’s prospectus and “Purchasing Shares” beginning on page14 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 0.90% 0.90% Distribution (Rule 12b-1) Fees 0.25% 0.75% Other Expenses 1.17% 1.17% Shareholder Servicing Fees 0.25% 0.25% Other Operating Expenses 0.92% 0.92% Acquired Fund Fees and Expenses 0.05% 0.05% Total Annual Fund Operating Expenses(2) 2.37% 2.87% Less:Fee Waiver(3) 1.12% 1.12% Net Annual Fund Operating Expenses 1.25% 1.75% (1) Because the Alternative Income Fund is the sole feeder fund to the Alternative Income Portfolio, this table and the example below reflect the aggregate expenses of the Alternative Income Fund and the Alternative Income Portfolio. Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Alternative Income Fund’s operating expenses and does not include Acquired Fund Fees and Expenses (“AFFE”). (3) Kinetics Asset Management LLC, the investment adviser to each portfolio (“Portfolio”) of the Kinetics Portfolio Trust (the “Investment Adviser”) has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.20% and 1.70%, excluding AFFE, for Advisor Class A and Advisor Class C shares, respectively, through January 1, 2014.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after January 1, 2014. Example. This Example is intended to help you compare the cost of investing in the Alternative Income Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Alternative Income Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Alternative Income Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Alternative Income Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A $695 $1,171 $1,672 $3,045 Advisor Class C $178 $783 $1,415 $3,115 Portfolio Turnover.The Alternative Income Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, performance.During the most recent fiscal year, the Alternative Income Portfolio’s portfolio turnover rate was 69% of the average value of its portfolio.However, that portfolio turnover rate reflects a pervious investment strategy.Had the Alternative Income Portfolio followed its current investment strategy during that period, it is likely that the portfolio turnover would have been higher. Table of Contents - Advisor Classes A and C Prospectus 3 Principal Investment Strategy The Alternative Income Fund is a non-diversified fund that invests all of its investable assets in the Alternative Income Portfolio (formerly the Water Infrastructure Portfolio), a series of Kinetics Portfolios Trust.Under normal circumstances, the Alternative Income Portfolio will hold a diversified portfolio of primarily fixed income securities and implement an equityput writingoption strategy intended to generate returns from the receipt of option premiums.The Alternative Income Portfolio will thereby seek its primary investment objective of current income and gains by collecting premiums on written putoptions, while maintaining a portfolio of primarily fixed income securities to serve as collateral to, cover obligations pursuant to written options and seek the secondary objective of long-term growth of capital. The Alternative Income Portfolio will implement option strategies on market indexes, exchange-traded funds (“ETFs”) or company specific equity securities, receiving up-front cash payments from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Alternative Income Portfolio.If the prevailing market value of the underlying equity securities on an expiration date exceeds theexercise price of the put option that the Alternative Income Portfolio has written, it is expected that the option will not be exercised.In such instance, the Alternative Income Portfolio would not be required to purchase any securities and the received premium would be considered income. At the time of writing (selling) a putoption, the aggregated amount of all the notional obligations of the option positions (the sum of all the exercise prices referenced) held by the Alternative Income Portfolio may not exceed 100% of the Alternative Income Portfolio’s total assets.In this way, the Alternative Income Portfolio intends to have available at all times cash or fixed income investments to satisfy any obligations to purchase securities pursuant to options written. The Investment Adviser will select option investments based on market volatility levels, underlying security valuations and perceived market risks. Further, the Investment Adviser evaluates relative option premiums and implied volatilities in determining preferred option contract terms, such asexercise prices and expiration dates.The Alternative Income Portfolio will typically buy or sell exchange-traded options on market indexes, diversified and non-diversified ETFs, and U.S. listed stocks of individual companies including American Depositary Receipts (“ADRs”) and real estate investment trusts (“REITs”).To the extent the Alternative Income Portfolio buys or sells options on single stock equity securities, the aggregate notional exposure to a specific underlying company will typically not exceed 5% of the Alternative Income Portfolio’s net assets at the time of investment. To satisfy collateral requirements related to written options and provide full coverage of potential security purchase obligations related to written options, the Alternative Income Portfolio may invest up to 100% of its net assets in fixed income securities including cash or cash equivalents, fixed income closed-end funds (“CEFs”) and ETFs. There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Alternative Income Portfolio may invest, however, fixed income securities held by the Alternative Income Portfolio are generally issued by the U.S. Government or investment grade, large capitalization U.S. companies. In managing the Alternative Income Portfolio’s fixed income holdings, the Investment Adviser will focus on achieving a reasonable risk-adjusted return with an emphasis on capital preservation,while seeking long term growth of capital. The Investment Adviserwill select fixed income securities based on market liquidity, duration risk, credit risk, and yield to maturity. In connection with the Alternative Income Portfolio’s positions in derivatives, the Alternative Income Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable Securities and Exchange Commission (“SEC”) requirements. Table of Contents - Advisor Classes A and C Prospectus 4 Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Alternative Income Fund, and indirectly the Alternative Income Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Alternative Income Fund, Alternative Income Portfolio and your investment. » Management Risks: The Alternative Income Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, investment objective.The Investment Adviser cannot guarantee the performance of the Alternative Income Fund, nor can it assure you that the market value of your investment will not decline. » Liquidity Risks: The Alternative Income Portfolio’s investments in options and, to the extent it invests in certain non-investment grade fixed income securities or ETFs, makes the Alternative Income Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. Conversely, actively-managed ETFs seek an investment objective by investing in a basket of securities based on the investment strategy and discretion of the ETF’s adviser.As a shareholder in an ETF, the Alternative Income Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Alternative Income Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Non-Diversification Risks: As a non-diversified investment company, the Alternative Income Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Alternative Income Portfolio’s shares, and therefore the Alternative Income Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Alternative Income Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Alternative Income Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Derivatives Risks:The Alternative Income Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Alternative Income Portfolio.If a secondary market does not exist for an option purchased or written by the Alternative Income Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Alternative Income Portfolio would have to be exercised in order for the Alternative Income Portfolio to realize any profit and (2) the Alternative Income Portfolio may not be able to sell portfolio securities covering an option written by it until the option expires or it delivers the underlying security, upon exercise. To the extent the Alternative Income Portfolio segregates assets to cover derivative positions, the Alternative Income Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Alternative Income Portfolio properly in a manner consistent with its stated investment objective. Table of Contents - Advisor Classes A and C Prospectus 5 » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Alternative Income Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above theexercise prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Alternative Income Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » REITs Risk: REITs may be affected by economic forces and other factors related to the real estate industry. Investing in REITs may involve risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume and may be subject to more abrupt or erratic price movements than larger company securities. Historically, small capitalization stocks, such as REITs, have been more volatile in price than the larger capitalization stocks included in the S&P 500® Index. Who may want to invest? The Alternative Income Fund may be appropriate for investors who: » wish to generate income and capital; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to international equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Alternative Income Fund’s returns.The bar chart indicates the risks of investing in the Alternative Income Fund by showing the changes in the Alternative Income Fund’s performance from year to year (on a calendar year basis).The table shows how the Alternative Income Fund’s average annual returns, before and after taxes (after taking into account any sales charges) compare with those of a broad measure of market performance.The past performance of the Alternative Income Fund, before and after taxes, is not necessarily an indication of how the Alternative Income Fund or the Alternative Income Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Important note about performance reflecting the Fund’s prior investment strategy.The performance shown prior to January 1, 2013 reflects a previous investment objective and strategy.The Fund sought long-term growth of capital as its primary investment objective with a secondary objective to obtain current income while investing at least 80% of its assets in securities of companies engaged in water infrastructure and natural resources with a specific water theme and related activities.After December January 1, 2013, the Fund’s performance will reflect the significantly different investment objective of seeking to generate income and capital gains with long-term growth of capital as its secondary investment objective while investing in primarily fixed income securities while utilizing an options strategy. Table of Contents - Advisor Classes A and C Prospectus 6 The Alternative Income Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. During the period of time shown in the bar chart, the Fund’s highest and lowest calendar quarter returns are as follows: Best Quarter: Q2 17.81% Worst Quarter: Q3 -14.15% The Fund’s year-to-date return as of September 30, 2012 was 9.38% . The after-tax returns for the Alternative Income Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Average Annual Total Returns as of 12/31/2011 1 Year Since Inception (June 29, 2007) The Alternative Income Fund (KWIAX) Advisor Class A Return Before Taxes -10.55% -5.98% Return After Taxes on Distributions -11.08% -6.16% Return After Taxes on Distributions and Sale of Fund Shares -6.81% -5.07% The Alternative Income Fund (KWICX) Advisor Class C Return Before Taxes -5.51% -5.20% Barclays U.S. 1-3 Year Credit Index(reflects no deductions for fees, expenses or taxes) 1.75% 4.69% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 2.11% -1.75% ISE Water Index (reflects no deductions for fees, expenses or taxes) -6.27% -1.13% Palisades Water Index (reflects no deductions for fees, expenses or taxes) -10.94% -3.64% Table of Contents - Advisor Classes A and C Prospectus 7 Effective January 1, 2013, the Barclays U.S. 1-3 Year Credit Index has replaced the S&P 500 as a more appropriate broad-based market index.This change reflects the Alternative Income Fund’s revised investment strategy that does not primarily invest in equity securities.Additionally, because the Fund changed its investment strategy such that it no longer concentrates in the water industry, effective January 1, 2013, the ISE Water Index and Palisades Water Index have been removed as they are no longer appropriate comparative benchmarks for the Alternative Income Fund. Management Investment Adviser.Kinetics Asset Management LLC is the Alternative Income Portfolio’s investment adviser. Portfolio Managers.The Alternative Income Portfolio is managed by an investment team with Mr. Stahl and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 1 Murray Stahl Co-Portfolio Manager 1 David Kingsley Investment Team Member 1 Derek Devens Co-Portfolio Manager 1 James Davolos Investment Team Member >1 For important information about purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Summary Information about Purchases, Sales, Taxes and Financial Intermediary Compensation” on page9 of this Prospectus. Table of Contents - Advisor Classes A and C Prospectus 8 SUMMARY INFORMATION ABOUT PURCHASES, SALES, TAXES AND FINANCIAL INTERMEDIARY COMPENSATION Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Additionally, you will recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase a Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes A and C Prospectus 9 ADDITIONAL INFORMATION ABOUT THE FUND’S INVESTMENTS THE ALTERNATIVE INCOME FUND The Alternative Income Portfolio’s option strategy focuses on the use of options on market indexes, exchange-traded funds or companies in order to seek current income and gains. The options considered for investment are determined by fundamental analysis review by the investment Adviser’s Research team, including but not limited to valuation, credit analysis and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Alternative Income Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.They provide a specific date on which the holder may exercise its rights under the options, and are commonly referred to as “European-style” options.By writing put options, the Alternative Income Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Alternative Income Portfolio.The Alternative Income Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds theexercise price of the put option that the Alternative Income Portfolio has written. The Alternative Income Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Alternative Income Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above. To the extent that the Alternative Income Portfolio engages in a temporary defensive strategy, the Alternative Income Portfolio, and therefore the Alternative Income Fund, may not achieve its investment objective. Fund Structure The Alternative Income Portfolio has an investment objective identical to that of the Alternative Income Fund.The Alternative Income Fund may withdraw its investment from the Alternative Income Portfolio at any time if the Board of Directors of Kinetics Mutual Funds, Inc. (the “Company”) determines that it is in the best interests of the Alternative Income Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Alternative Income Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Alternative Income Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Alternative Income Fund’s assets directly. ADDITIONAL INFORMATION ABOUT THE RISKS OF INVESTING IN THE FUND The principal risks of investing in the Fund are described previously in the Fund’s summary section of this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. Additional Detail of Certain Primary Risks Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. Table of Contents - Advisor Classes A and C Prospectus 10 The Portfolio’s ability to dispose of its positions in options, depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise. Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the ability to engage in options transactions may be limited by tax considerations and the use of certain hedging activities may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Exchange-Traded Funds (ETFs) ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector. A passively-managed ETF generally holds the same stocks or bonds as the index it tracks or it may hold a representative sample of such securities. Thus, a passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. Conversely, actively-managed ETFs seek an investment objective by investing in a basket of securities based on the investment strategy and discretion of the ETF’s adviser.As a shareholder in an ETF, the Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Other Investment Companies The Portfolio may invest up to 10% of its total assets in the securities of other investment companies not affiliated with the Investment Adviser, but generally may not invest more than 5% of its total assets in the securities of any one investment company or acquire more than 3% of the voting securities of any other investment company.ETFs are considered investment companies for purposes of these limitations. Table of Contents - Advisor Classes A and C Prospectus 11 The Portfolio may rely on SEC orders that permit them to invest in certain investment companies beyond the limits contained in the 1940 Act, subject to certain terms and conditions.Generally, these terms and conditions require the Trust’s Board of Trustees to approve policies and procedures relating to certain of the Portfolio’s investments in investment companies.These policies and procedures require, among other things, that (i) the Investment Adviser conducts the Portfolio’s investment in investment companies without regard to any consideration received by the Portfolio or any of its affiliated persons and (ii) the Investment Adviser certifies to the Trust’s Board of Trustees quarterly that it has not received any consideration in connection with an investment by the Portfolio in an investment companies, or if it has, the amount and purpose of the consideration will be reported to the Trust’s Board of Trustees and an equivalent amount of advisory fees shall be waived by the Investment Adviser. Among other things, the Portfolio may invest in money market mutual funds for cash management purposes by “sweeping” excess cash balances into such funds until the cash is invested or otherwise utilized. The Portfolio will indirectly bear its proportionate share of any management fees and other expenses paid by investment companies in which it invests in addition to the advisory and administration fees paid by the Portfolio. Information Regarding Secondary Risks Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund that invests in its Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor its Portfolio can give any assurance that its investment objective will be achieved. Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses or lack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments owners of the Portfolio will be taxable on the capital gains on a flow through basis.For more information see the heading “Taxes”.The trading costs and tax effects associated with such portfolio turnover may adversely affect the Portfolio’s performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3% of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Cash collateral may be invested by the Portfolio in short-term investments, including repurchase agreements and money market funds that meet the requirements of Rule 2a-7 of the Investment Company Act of 1940, as amended (the “1940 Act”).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. In addition, invested collateral will be subject to market depreciation or appreciation, and the Portfolio will be responsible for any loss that might result from its investment of the collateral. Table of Contents - Advisor Classes A and C Prospectus 12 Portfolio Borrowing The Portfolio may leverage its assets, subject to the provisions of the 1940 Act, to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks than investments in equity securities.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed-income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Swap Transactions (Interest Rate, Total Rate of Return, and Currency) The Portfolio may enter into swap transactions and transactions involving interest rate floors, caps and collars for hedging purposes or to seek to increase total return.These instruments are privately negotiated over-the-counter derivative products.A great deal of flexibility is possible in the way these instruments are structured.Interest rate swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.The purchase of an interest rate floor or cap entitles the purchaser to receive payments of interest on a notional principal amount from the seller, to the extent the specified index falls below (floor) or exceeds (cap) a predetermined interest rate. An interest rate collar is a combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Total rate of return swaps are contracts that obligate a party to pay or receive interest in exchange for the payment by the other party of the total return generated by a security, a basket of securities, an index or an index component.The Portfolio also may enter into currency swaps, which involve the exchange of the rights of the Portfolio and another party to make or receive payments in specific currencies. Some transactions, such as interest rate swaps and total rate of return swaps, are entered into on a net basis, i.e., the two payment streams are netted out, with the Portfolio receiving or paying, as the case may be, only the net amount of the two payments.If the other party to such a transaction defaults, the Portfolio’s risk of loss consists of the net amount of payments that the Portfolio is contractually entitled to receive, if any.In contrast, other transactions involve the payment of the gross amount owed.For example, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the amount payable by the Portfolio under a swap or an interest rate floor, cap or collar is covered by segregated cash or liquid assets, the Portfolio and the Investment Adviser believe that transactions do not constitute senior securities under the 1940 Act and, accordingly, will not treat them as being subject to the Portfolio’s borrowing restrictions. Table of Contents - Advisor Classes A and C Prospectus 13 The Portfolio will not enter into a total rate of return, currency or interest rate swap or interest rate floor, cap or collar transaction unless the unsecured commercial paper, senior debt or the claims-paying ability of the other party thereto is rated either A or A-1 or better by S&P or Fitch, or A or Prime-1 or better by Moody’s or a comparable rating from another organization that is recognized as an nationally recognized statistical rating organization (NRSRO) or, if unrated by such rating organization, is determined to be of comparable quality by the Investment Adviser.If there is a default by the other party to such transaction, the Portfolio will have contractual remedies pursuant to the agreements related to the transaction.The use of interest rate, total rate of return, and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Investment Adviser is incorrect in its forecast of market values, interest rates and currency exchange rates, the investment performance of the Portfolio would be less favorable than it would have been if this investment technique were not used.To the extent swap transactions are not deemed liquid, swap transactions are limited to 15% of total assets (together with other illiquid securities). Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’s SAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports are available by contacting Kinetics Mutual Funds, Inc., c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-930-3828.In addition, the Company may publish on its webpage (www.kineticsfunds.com) month-end (a) top fifteen portfolio holdings of the Portfolio and the percentage that each holding represents of the Portfolio’s total holdings, and (b) top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser The Portfolio’s investment adviser is Kinetics Asset Management LLC (“Investment Adviser”), 555 Taxter Road, Suite 175, Elmsford, New York 10523.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $7.09 billion in assets as of September 30, 2012.The Investment Adviser is a wholly-owned subsidiary of Horizon Kinetics, LLC. The Investment Adviser conducts investment research and supervision for the Portfolio and is responsible for the purchase and sale of securities for the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 0.90% of the Portfolio’s average daily net assets.Prior to January 1, 2013, the annual fee the Investment Adviser received from the Portfolio for its services was 1.25% of the Portfolio’s average daily net assets.However, as a result of fee waivers for the Fund, the advisory fees paid to the Investment Adviser for the fiscal year ended December 31, 2011 were 0.60%. Horizon Asset Management, LLC (“Horizon”), a wholly-owned subsidiary of Horizon Kinetics, LLC, provides certain research services to the Portfolio and does not receive a fee for such services. Table of Contents - Advisor Classes A and C Prospectus 14 A discussion regarding the basis of the Board of Trustees’ approval of the investment advisory agreement for the Portfolio is available in the Company’s semi-annual report to shareholders for the period ended June 30, 2012. Kinetics, as the Investment Adviser to the Portfolio, is engaged in a broad range of portfolio management, portfolio advisory and other business activities. Their services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Members of the Investment Team Peter B. Doyle is the Chief Investment Strategist for the Portfolio and generally oversees the management of the Portfolio’s investment team.The following persons are members of the Portfolio’s investment team:PeterB.Doyle, Murray Stahl, David Kingsley, Derek Devens and James Davolos.Murray Stahl and Derek Devens serve as Co-Portfolio Managers of the Portfolio, while Peter Doyle, David Kingsley and James Davolos serve as members of the Investment Team. Peter B. Doyle is Chairman of the Board and President of the Company.He has been managing the Portfolio since June 1999.In early 1996, Mr. Doyle co-founded the Investment Adviser and he also co-founded and currently serves as a Managing Director of Horizon. Murray Stahl has served as Director of Research since 2000.Since 1994, Mr. Stahl has held the position Chairman and Chief Investment Officer of Horizon. David Kingsley served as a portfolio manager at Horizon since July 2006.Prior to Horizon, Mr. Kingsley was a portfolio manager at Kingsley Capital Management, LLC from 2001 through 2005. James Davolos joined Kinetics in 2005 as an analyst and has responsibility for coverage across all sectors and asset classes, with a focus on emerging markets. In 2010, Derek Devens joined Horizon.Previously, Mr. Devens was a Vice President at Goldman, Sachs & Co. beginning in 2004, where he served as a member of the Global Manager Strategies Group within Goldman Sachs Asset Management. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. Valuation of Fund Shares Shares of each Class of the Fund are sold at NAV per share plus any applicable sales charge (see “Description of Advisor Classes”).The NAVs are determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern Time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV per share calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and generally in the same manner (i.e., assets-liabilities/ # of shares NAV per share) as those of the Fund’s Classes. The Portfolio’s equity securities are valued each day at the last quoted market sale price on the securities’ principal exchange.If there is no sales price, a security is valued at the last reported bid price.Securities listed on the Nasdaq Stock Market, Inc., however, are valued using the Nasdaq Official Closing Price (“NOCP”), and if no NOCP is available, then at the last reported bid price.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Kinetics Portfolio Trust’s (the “Trust”) Board of Trustees and the Company’s Board of Directors.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV per share of the Portfolio. Table of Contents - Advisor Classes A and C Prospectus 15 Futures, options on futures and swap contracts that are listed or traded on a national securities exchange, commodities exchange, contract market or over-the-counter markets and that are freely transferable will be valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace.Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.If a composite price is not available, the mean of the highest bid price and lowest ask priced on the exchange where the option or future is traded will be used.If neither a composite price or a mean of the highest bid price and lowest ask price is available, the security will be valued at the last quoted sales price.Non-exchange traded options also will be valued at the mean between the last bid and asked quotations.Securities which have no public market and all other assets of the Portfolio are considered at such value as the Investment Adviser may determine in good faith, in accordance with the Portfolio’s valuation procedures as approved by the Trust’s Board of Trustees and the Company’s Board of Directors. The Portfolio’s debt obligations that are investment grade and that have 60 days or less remaining until maturity are valued at amortized cost.Any discount or premium is accreted or amortized on a straight-line basis until maturity.Debt obligations (including convertible debt securities) (a) that are not investment grade or (b) that are investment grade and have more than 60 days remaining until maturity at purchase, will be valued at evaluated mean by a third party pricing vendor which uses various valuation methodologies such as matrix pricing and other analytical pricing models as well as market transactions and dealer quotations.Debt securities and other securities which, in the judgment of the Investment Adviser, do not properly represent the value of a security will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Trust’s Board of Trustees and the Company’s Board of Directors. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV per share of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees and the Company’s Board of Directors.Values of foreign securities are translated from the local currency into U.S. dollars on the basis of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees and the Company’s Board of Directors, as applicable. Table of Contents - Advisor Classes A and C Prospectus 16 How to Purchase Shares In General Shares of the Fund are sold at NAV, subject to the applicable sales charge, and will be credited to a shareholder’s account at the NAV per share next computed after an order and payment is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all accounts types.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund’s best interest to do so.A service fee of $25 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until a completed New Account Application is received by the Fund or its transfer agent, U.S. Bancorp Fund Services, LLC (in such capacity, the “Transfer Agent”). Investing by Telephone If you have completed the Telephone and Internet Options – Purchase (EFT) section of the Advisor Class New Account Application (the “Application”), you may purchase additional shares by telephoning the Fund toll free at 1-800-930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV per share plus any applicable sales charge determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern Time. During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.Once a telephone transaction has been placed, it cannot be canceled or modified. There is no minimum on telephone purchases.You may not make your initial purchase of the Fund’s shares by telephone. Automatic Investment Plan Once an account has been established, you may purchase shares of the Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a monthly basis.There is no minimum purchase amount in order to participate in the AIP. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the Application or call the Transfer Agent at 1-800-930-3828.The first AIP purchase will take place no earlier than 15 days after the Transfer Agent has received your request.Any request to change or terminate your AIP should be submitted to the Transfer Agent 5 days prior to the desired effective date of such change or termination.The Fund may modify or terminate the AIP at any time. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the Application and mail it, along with a check made payable to The Alternative Income Fund, c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc.
